Clarke, P. J.
(concurring):
I am of the opinion that in this case the date of the testator’s death, at which time the trust was created by the terms of the will, should be the date for making the apportionment herein. As it seems, however, that the Court of Appeals by the affirmance of the Heye Case (224 N. Y. 242) has taken the date of the delivery of the securities by the executor to the trustee as the proper date, I concur.
Decree reversed, with costs to appellants, in so far as it decides that the apportionment of the extraordinary dividends should be determined as of the date of the testator’s death. Settle order on notice.